EXHIBIT 10.1
 
As of June 4, 2014
 
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
(Amended and Restated)
 
1.           Purpose
 
The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees, directors
and consultants of the Company and its Affiliates can acquire and maintain
Common Stock ownership, or be paid incentive compensation measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and promoting an identity of interest
between stockholders and these persons.
 
So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonuses and Performance
Compensation Awards, or any combination of the foregoing.
 
2.           Definitions
 
The following definitions shall be applicable throughout the Plan.
 
(a)           “Affiliate” means (i) any entity that directly or indirectly is
controlled by, controls or is under common control with the Company and (ii) to
the extent provided by the Committee, any entity in which the Company has a
significant equity interest.
 
(b)           “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus or Performance Compensation Award granted
under the Plan.
 
(c)           “Board” means the Board of Directors of the Company.
 
(d)           “Cause” means the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any existing
employment, consulting or any other agreement between the Participant and the
Company or an Affiliate or, in the absence of such an employment, consulting or
other agreement, upon (i) the determination by the Committee that the
Participant has ceased to perform his duties to the Company, or an Affiliate
(other than as a result of his incapacity due to physical or mental illness or
injury), which failure amounts to an intentional and extended neglect of his
duties to such party, (ii) the Committee’s determination that the Participant
has engaged or is about to engage in conduct materially injurious to the Company
or an Affiliate, (iii) the Participant having been convicted of, or plead guilty
or no contest to, a felony or any crime involving as a material element fraud or
dishonesty,
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) the failure of the Participant to follow the lawful instructions of the
Board or his direct superiors or (v) in the case of a Participant who is a
non-employee director, the Participant ceasing to be a member of the Board in
connection with the Participant engaging in any of the activities described in
clauses (i) through (iv) above.
 
(e)           “Change in Control” shall, unless in the case of a particular
Award the applicable Award agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:
 
(i)             the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more (on a fully diluted basis) of either (A) the then
outstanding shares of Common Stock of the Company, taking into account as
outstanding for this purpose such Common  Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control:  (I) any acquisition by the Company or any Affiliate,
(II) any acquisition by any employee benefit plan sponsored or maintained by the
Company or any Affiliate, (III) any acquisition by Sheldon G. Adelson
(“Adelson”) or any  Related Party or any group of which Adelson or a Related
Party is a member (a “Designated Holder”), (IV) any acquisition which complies
with clauses (A) and (B) of subsection (v) of this Section 2(e), or (V) in
respect of an Award held by a particular Participant, any acquisition by the
Participant or any group of persons including the Participant (or any entity
controlled by the Participant or any group of persons including the
Participant);
 
(ii)            individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of a registration statement of the Company
describing such person’s inclusion on the Board, or a proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
 
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)            the dissolution or liquidation of the Company;
 
(iv)            the sale, transfer or other disposition of all or substantially
all of the business or assets of the Company, other than any such sale, transfer
or other disposition to one or more Designated Holders; or
 
(v)            the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the entity
resulting from such Business Combination (the “Surviving Company”), or (y) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
Outstanding Company Voting Securities that were outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination, and (B) at least a majority of the members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company) following the consummation of the
Business Combination were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination.
 
(f)           “Code” means the Internal Revenue Code of 1986, as
amended.  Reference in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any
regulations under such section.
 
(g)           “Committee” means (i) a committee of at least two people as the
Board may appoint to administer the Plan or (ii) (x) if no such committee has
been appointed by the Board or (y) even if such a committee has been appointed,
with respect to the grant of an Award to a Non-Employee Director and the
administration of such Award, the Board.  Unless the Board is acting as the
Committee or the Board specifically determines otherwise, each member of the
Committee shall, at the time he takes any action with respect to an Award under
the Plan, be an Eligible Director. However, the fact that a Committee member
shall fail to qualify as an Eligible Director shall not invalidate any Award
granted by the Committee which Award is otherwise validly granted under the
Plan.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(h)           “Common Stock” means the common stock, par value $0.001 per share,
of the Company and any stock into which such common stock may be converted or
into which it may be exchanged.
 
(i)           “Company” means Las Vegas Sands Corp., a Nevada
corporation, and any successor thereto.
 
(j)           “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization or,
if there is no such date, the date indicated on the applicable Award agreement.
 
(k)           “Director Stock Option” means a grant of a Nonqualified Stock
Option to a Non-Employee Director under Section 7 of the Plan.
 
(l)           “Director Restricted Stock” means a grant of Restricted Stock to a
Non-Employee Director under Section 10 of the Plan.
 
(m)           “Disability” means, unless in the case of a particular Award the
applicable Award agreement states otherwise, the Company or an Affiliate having
cause to terminate a Participant’s employment or service on account of
“disability,” as defined in any existing employment, consulting or other similar
agreement between the Participant and the Company or an Affiliate or, in the
absence of such an employment, consulting or other agreement, a condition
entitling the Participant to receive benefits under a long-term disability plan
of the Company or an Affiliate or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the occupation at which a Participant was employed or served when such
disability commenced, as determined by the Committee based upon medical evidence
acceptable to it.
 
(n)           “Effective Date” means December 15, 2004.
 
(o)           “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, or a person
meeting any similar requirement under any successor rule or regulation and (ii)
an “outside director” within the meaning of Section 162(m) of the Code, and the
Treasury Regulations promulgated thereunder; provided, however, that clause (ii)
shall apply only with respect to grants of Awards with respect to which the
Company’s tax deduction could be limited by Section 162(m) of the Code if such
clause did not apply.
 
(p)           “Eligible Person” means any (i) individual regularly employed by
the Company or Affiliate who satisfies all of the requirements of Section 6;
provided, however, that no such employee covered by a collective bargaining
agreement shall be an Eligible Person unless and to the extent that such
eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate or (iii) consultant or advisor to the Company or an Affiliate who may
be offered securities pursuant to a Registration Statement on Form S-8 under the
Securities Act or any successor form that may be adopted by the Securities and
Exchange Commission.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(r)           “Fair Market Value”, on a given date means (i) if the Stock is
listed on a national securities exchange, the closing sale price reported as
having occurred on the primary exchange with which the Stock is listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Stock is not
listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) if the
Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee to be the fair market value on such date based upon a good faith
attempt to value the Stock accurately and computed in accordance with applicable
regulations of the Internal Revenue Service.
 
(s)           “Incentive Stock Option” means an Option granted by the Committee
to a Participant under the Plan which is designated by the Committee as an
incentive stock option as described in Section 422 of the Code and otherwise
meets the requirements set forth herein.
 
(t)           “Mature Shares” means shares of Stock owned by a Participant which
are not subject to any pledge or other security interest and have either been
held by the Participant for six months, previously acquired by the Participant
on the open market or meet such other requirements as the Committee may
determine are necessary in order to avoid an accounting earnings charge on
account of the use of such shares to pay the Option Price or satisfy a
withholding obligation in respect of an Option.
 
(u)           “Negative Discretion” shall mean the discretion authorized by the
Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award in accordance with Section 11(d)(iv) of the Plan;
provided, that the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.
 
(v)          “Nevada Gaming Laws” means the statutes of the State of Nevada, the
regulations of the Nevada Gaming Commission, the rules, directives and decisions
of the Nevada Gaming Commission and State Gaming Control Board, the ordinances
of Clark County, Nevada, and the regulations of the Clark County Liquor and
Gaming Licensing Board.
 
(w)         “Non-Employee Director” shall mean a director of the Company who is
not also an employee of the Company.
 
(x)           “Nonqualified Stock Option” means an Option granted by the
Committee to a Participant under the Plan which is not designated by the
Committee as an Incentive Stock Option.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(y)          “Option” means an Award granted under Section 7.
 
(z)           “Option Period” means the period described in Section 7(c).
 
(aa)        “Option Price” means the exercise price for an Option as described
in Section 7(a).
 
(bb)        “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to Section
6.
 
(cc)        “Parent” means any parent of the Company as defined in Section
424(e) of the Code.
 
(dd)        “Performance Compensation Award” shall mean any Award designated by
the Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
 
(ee)        “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.  The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division or operational unit of the
Company) and shall be limited to the following:
 
(i)            net earnings or net income (before or after taxes);
 
(ii)           basic or diluted earnings per share (before or after taxes);
 
(iii)          net revenue or net revenue growth;
 
(iv)          gross profit or gross profit growth;
 
(v)           net operating profit (before or after taxes);
 
(vi)          return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales);
 
(vii)         cash flow (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital);
 
(viii)        earnings before or after taxes, interest, depreciation,
amortization and/or rents;
 
(ix)          gross or operating margins;
 
(x)           productivity ratios;
 
 
 
6

--------------------------------------------------------------------------------

 
 
(xi)          share price (including, but not limited to, growth measures and
total stockholder return);
 
(xii)         expense targets;
 
(xiii)        margins;
 
(xiv)        operating efficiency;
 
(xv)         objective measures of customer satisfaction;
 
(xvi)        working capital targets;
 
(xvii)       measures of economic value added; and
 
(xviii)      inventory control.
 
Any one or more of the Performance Criterion may be used to measure the
performance of the Company and/or an Affiliate as a whole or any business unit
of the Company and/or an Affiliate or any combination thereof, as the Committee
may deem appropriate, or any of the above Performance Criteria as compared to
the performance of a group of comparator companies, or published or special
index that the Committee, in its sole discretion, deems appropriate, or the
Company may select Performance Criterion (xi) above as compared to various stock
market indices.  The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of Performance Goals pursuant to
the Performance Criteria specified in this paragraph.  To the extent required
under Section 162(m) of the Code, the Committee shall, within the first 90 days
of a Performance Period (or, if longer, within the maximum period allowed under
Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.  In the event that applicable tax and/or securities laws change to
permit Committee discretion to alter the governing Performance Criteria without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.
 
(ff)           “Performance Formula” shall mean, for a Performance Period, the
one or more objective formulas applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.
 
(gg)           “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.  The Committee is authorized at any time during the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter (but only to the extent the exercise of such authority after such
period would not cause the Performance Compensation Awards granted to any
Participant for the Performance Period to fail to
 
 
 
7

--------------------------------------------------------------------------------

 
 
qualify as “performance-based compensation” under Section 162(m) of the Code),
in its sole and absolute discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period to the extent permitted under
Section 162(m) of the Code in order to prevent the dilution or enlargement of
the rights of Participants based on the following events:
 
(i)            asset write-downs,
 
(ii)           litigation or claim judgments or settlements,
 
(iii)          the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results,
 
(iv)          any reorganization and restructuring programs,
 
(v)           extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 (or any successor pronouncement thereto) and/or
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year,
 
(vi)          acquisitions or divestitures,
 
(vii)         any other unusual or nonrecurring events,
 
(viii)        foreign exchange gains and losses, and
 
(ix)           a change in the Company’s fiscal year.
 
(hh)           “Performance Period” shall mean the one or more periods of time,
as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of a Performance Compensation Award.
 
(ii)           “Plan” means this Las Vegas Sands Corp. 2004 Equity Award Plan.
 
(jj)           Related Party means (i) any spouse, child, stepchild, sibling or
descendant of Adelson, (ii) any estate of Adelson or any person described in
clause (i), (iii) any person who receives a beneficial interest in the Company
or any Subsidiary from any estate described in clause (ii) to the extent of such
interest, (iv) any executor, personal administrator or trustee who hold such
beneficial interest in the Company or any Subsidiary for the benefit of, or as
fiduciary for, any person under clauses (i), (ii) or (iii) to the extent of such
interest, (v) any corporation, trust or similar entity owned or controlled by
Adelson or any person referred to in clause (i), (ii), (iii) or (iv) or for the
benefit of any person referred to in clause (i), or (vi) the spouse or issue of
one or more of the persons described in clause (i).
 
 
 
8

--------------------------------------------------------------------------------

 
 
(kk)           “Restricted Period” means, with respect to any Award of
Restricted Stock or any Restricted Stock Unit, the period of time determined by
the Committee during which such Award is subject to the restrictions set forth
in Section 9 or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.
 
(ll)             “Restricted Stock Unit” means a hypothetical investment
equivalent to one share of Stock granted in connection with an Award made under
Section 9.
 
(mm)         “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9.
 
(nn)           “Securities Act” means the Securities Act of 1933, as amended.
 
(oo)           “Stock” means the Common Stock or such other authorized shares of
stock of the Company as the Committee may from time to time authorize for use
under the Plan.
 
(pp)           “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
 
(qq)           “Stock Bonus” means an Award granted under Section 10 of the
Plan.
 
(rr)            “Stock Option Agreement” means any agreement between the Company
and a Participant who has been granted an Option pursuant to Section 7 which
defines the rights and obligations of the parties thereto.
 
(ss)           “Strike Price” means, (i) in the case of a SAR granted in tandem
with an Option, the Option Price of the related Option, or (ii) in the case of a
SAR granted independent of an Option, the Fair Market Value on the Date of
Grant.
 
(tt)           “Subsidiary” means any subsidiary of the Company as defined in
Section 424(f) of the Code.
 
(uu)           “Vested Unit” shall have the meaning ascribed thereto in Section
9(d).
 
3.           Effective Date, Duration and Shareholder Approval
 
The Plan is effective as of the Effective Date.  No Option shall be treated as
an Incentive Stock Option unless the Plan has been approved by the shareholders
of the Company in a manner intended to comply with the shareholder approval
requirements of Section 422(b)(i) of the Code; provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such
 
 
 
9

--------------------------------------------------------------------------------

 
 
approval, but rather such Option shall be treated as a Nonqualified Stock Option
unless and until such approval is obtained.
 
The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date; provided,
however, that the administration of the Plan shall continue in effect until all
matters relating to Awards previously granted have been settled.
 
4.           Administration
 
(a)           The Committee shall administer the Plan.  The majority of the
members of the Committee shall constitute a quorum.  The acts of a majority of
the members present at any meeting at which a quorum is present or acts approved
in writing by a majority of the Committee shall be deemed the acts of the
Committee.
 
(b)           Subject to the provisions of the Plan and applicable law, the
Committee shall have the power, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, to:  (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Stock to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Stock, other securities, other Options, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (viii) establish, amend, suspend, or waive
such rules and regulations; (ix) appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
 
(c)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan  shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all parties, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.
 
(d)           No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award
hereunder.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Subject to the provisions of the Plan and applicable law, the
Committee may delegate to the Chief Executive Officer acting together with
either the President or the Executive Vice President of the Company the
authority to grant Awards under the Plan to any Eligible Person (other than a
Non-Employee Director or an officer of the Company or its Subsidiaries who is
subject to the provisions of Section 16 of the Exchange Act), provided that such
grants are consistent with guidelines established by the Committee from time to
time.
 
5.           Grant of Awards; Shares Subject to the Plan
 
Subject to Section 4, the Committee may, from time to time, grant Awards of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Bonuses and/or Performance Compensation Awards to one or more Eligible
Persons; provided, however, that:
 
(a)           Subject to Section 13, the aggregate number of shares of Stock in
respect of which Awards may be granted under the Plan is 26,344,000 shares;
 
(b)           Shares of Stock shall be deemed to have been used in settlement of
Awards whether they are actually delivered or the Fair Market Value equivalent
of such shares is paid in cash; provided, however, that shares of Stock
delivered (either directly or by means of attestation) in full or partial
payment of the Option Price in accordance with Section 7(b) shall be deducted
from the number of shares of Stock delivered to the Participant pursuant to such
Option for purposes of determining the number of shares of Stock acquired
pursuant to the Plan.  In accordance with (and without limitation upon) the
preceding sentence, if and to the extent an Award under the Plan expires,
terminates or is canceled for any reason whatsoever without the Participant
having received any benefit therefrom, the shares covered by such Award shall
again become available for future Awards under the Plan.  For purposes of the
foregoing sentence, a Participant shall not be deemed to have received any
“benefit” (i) in the case of forfeited Restricted Stock Awards by reason of
having enjoyed voting rights and dividend rights prior to the date of forfeiture
or (ii) in the case of an Award canceled pursuant to Section 5(e) by reason of a
new Award being granted in substitution therefor.
 
(c)           Stock delivered by the Company in settlement of Awards may be
authorized and unissued Stock, Stock held in the treasury of the Company, Stock
purchased on the open market or by private purchase, or a combination of the
foregoing;
 
(d)           Subject to Section 13, no person may be granted Options or SARs
under the Plan during any calendar year with respect to more than 3,000,000
shares of Stock; and
 
(e)           Without limiting the generality of the preceding provisions of
this Section 5, the Committee may, but solely with the Participant’s consent,
agree to cancel any Award under the Plan and issue a new Award in substitution
therefor upon such terms as the Committee may in its sole discretion determine,
provided that the substituted Award satisfies all applicable Plan requirements
and the requirements of any
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
stock exchange and stock quotation system on or over which the Stock is listed
or traded, as applicable, as of the date such new Award is granted.
 
6.           Eligibility
 
Participation shall be limited to Eligible Persons who have entered into an
Award agreement or who have received written notification from the Committee, or
from a person designated by the Committee, that they have been selected to
participate in the Plan.
 
7.           Options
 
The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary.  Each Option so granted shall
be subject to the conditions set forth in this Section 7, or to such other
conditions as may be reflected in the applicable Stock Option Agreement.
 
(a)           Option Price.  The exercise price (“Option Price”) per share of
Stock for each Option shall be set by the Committee at the time of grant but
shall not be less than (i) in the case of an Incentive Stock Option, and subject
to Section 7(e), the Fair Market Value of a share of Stock on the Date of Grant,
and (ii) in the case of a Nonqualified Stock Option, the par value of a share of
Stock; provided, however, that (A) all Options intended to qualify as
“performance-based compensation” under Section 162(m) of the Code (other than
those intended to be Performance Compensation Awards) and (B) Director Stock
Options shall have an Option Price per share of Stock no less than the Fair
Market Value of a share of Stock on the Date of Grant.
 
(b)           Manner of Exercise and Form of Payment. No shares of Stock shall
be delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company.  Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price.  The Option Price shall be
payable (i) in cash and/or shares of Stock valued at the Fair Market Value at
the time the Option is exercised (including by means of attestation of ownership
of a sufficient number of shares of Stock in lieu of actual delivery of such
shares to the Company); provided, that such shares of Stock are Mature Shares,
(ii) in the discretion of the Committee, either (A) in other property having a
fair market value on the date of exercise equal to the Option Price or (B) by
delivering to the Committee a copy of irrevocable instructions to a stockbroker
to deliver promptly to the Company an amount of loan proceeds, or proceeds from
the sale of the Stock subject to the Option, sufficient to pay the Option Price
or (iii) by such other method as the Committee may allow.  Notwithstanding the
foregoing, in no event shall a Participant be permitted to exercise an Option in
the manner described in clause (ii) or (iii) of the preceding sentence if the
Committee determines that exercising an Option in such manner would violate the
Sarbanes-Oxley Act of 2002, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange
 
 
 
12

--------------------------------------------------------------------------------

 
 
Commission or the applicable rules and regulations of any securities exchange or
inter dealer quotation system on which the securities of the Company or any
Affiliates are listed or traded.
 
(c)           Vesting, Option Period and Expiration.  Options, other than
Director Stock Options, shall vest and become exercisable in such manner and on
such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the
“Option Period”); provided, however, that notwithstanding any vesting dates set
by the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option, which acceleration shall not affect the terms and
conditions of such Option other than with respect to exercisability.  If an
Option is exercisable in installments, such installments or portions thereof
which become exercisable shall remain exercisable until the Option expires.
 
(d)           Stock Option Agreement - Other Terms and Conditions.   Each Option
granted under the Plan shall be evidenced by a Stock Option Agreement.  Except
as specifically provided otherwise in such Stock Option Agreement, each Option
granted under the Plan shall be subject to the following terms and conditions:
 
(i)            Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof.
 
(ii)           No shares of Stock shall be delivered pursuant to any exercise of
an Option until the Company has received full payment of the Option Price
therefor. Each Option shall cease to be exercisable, as to any share of Stock,
when the Participant purchases the share or exercises a related SAR or when the
Option expires.
 
(iii)          Subject to Section 12(k), Options shall not be transferable by
the Participant except by will or the laws of descent and distribution and shall
be exercisable during the Participant’s lifetime only by him.
 
(iv)          Each Option (other than Director Stock Options) shall vest and
become exercisable by the Participant in accordance with the vesting schedule
established by the Committee and set forth in the Stock Option Agreement.
 
(v)           At the time of any exercise of an Option, the Committee may, in
its sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws.  Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
shares.  In the event certificates for Stock are delivered under the Plan with
respect to which such investment representation has been obtained, the Committee
may cause a legend or legends to be placed on such certificates to make
appropriate reference to such representation and to restrict transfer in the
absence of compliance with applicable federal or state securities laws.
 
(vi)           Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of such
Incentive Stock Option.  A disqualifying disposition is any disposition
(including any sale) of such Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the Incentive Stock Option.  The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence, subject to
complying with any instructions from such Participant as to the sale of such
Stock.
 
(vii)           An Option Agreement may, but need not, include a provision
whereby a Participant may elect, at any time before the termination of the
Participant’s employment with the Company, to exercise the Option as to any part
or all of the shares of Stock subject to the Option prior to the full vesting of
the Option.  Any unvested shares of Stock so purchased may be subject to a share
repurchase option in favor of the Company or to any other restriction the
Committee determines to be appropriate.  The Company shall not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the exercise of the Option unless the Committee
otherwise specifically provides in an Stock Option Agreement.
 
(e)           Incentive Stock Option Grants to 10%
Stockholders.  Notwithstanding anything to the contrary in this Section 7, if an
Incentive Stock Option is granted to a Participant who owns stock representing
more than ten percent of the voting power of all classes of stock of the Company
or of a Subsidiary or Parent, the Option Period shall not exceed five years from
the Date of Grant of such Option and the Option Price shall be at least 110
percent of the Fair Market Value (on the Date of Grant) of the Stock subject to
the Option.
 
(f)           $100,000 Per Year Limitation for Incentive Stock Options.  To the
extent the aggregate Fair Market Value (determined as of the Date of Grant) of
Stock for which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company)
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           Director Stock Options.
 
(i)            Notwithstanding any of this Section 7 to the contrary:
 
 
(A)
On the effective date of the initial public offering of the Common Stock, each
Non-Employee Director shall be automatically granted without further action by
the Committee a Nonqualified Stock Option to purchase such number of shares of
Stock as shall be determined by the Board to be necessary for such Nonqualified
Stock Option to have an aggregate grant date value (based on the Black-Scholes
option valuation model) of $100,000; and

 
 
(B)
On the date any person first becomes a Non-Employee Director following the
effective date of the initial public offering of the Common Stock, such person
shall be automatically granted without further action by the Committee a
Nonqualified Stock Option to purchase such number of shares of Stock as shall be
determined by the Board to be necessary for such Nonqualified Stock Option to
have an aggregate grant date value (based on the Black-Scholes option valuation
model) of $100,000.

 
(ii)           All Options granted to Non-Employee Directors pursuant to Section
7(h)(i) shall hereinafter be referred to as “Director Stock Options” and shall
be subject to the following conditions:
 
 
(A)
Option Price.  All Directors Stock Options shall have an Option Price per share
equal to the Fair Market Value of a share of Stock on the Date of Grant.

 
 
(B)
Vesting.  All Director Stock Options shall vest and become exercisable over a
period of five years at the rate of 20% on each of the five consecutive
anniversaries of the applicable Date of Grant, provided the Non-Employee
Director’s services as a director continues through each such anniversary.

 
 
(C)
Term.  The term of each Director Stock Option (the “Director Option Term”),
after which each such Director Stock Option shall expire, shall be ten years
from the Date of Grant.

 
 
(D)
Expiration.  If prior to the expiration of the Director Option Term of a
Director Stock Option a Non-Employee Director shall cease to be a member of the
Board, the Director Stock Option shall expire on the earlier of the expiration
of the Director Option Term or (i) one year after

 
 
 
15

--------------------------------------------------------------------------------

 
 
such cessation on account of the death of the Non-Employee Director or (ii)
three months after the date of such cessation for any other reason.  In the
event a Non-Employee Director ceases to be a member of the Board for any reason,
any unexpired Director Stock Option shall thereafter be exercisable until its
expiration only to the extent that such Option was exercisable at the time of
such cessation, except in the case of a cessation on account of the death of the
Non-Employee Director, in which case such Option shall be fully exercisable.
 
 
(E)
Director Stock Option Agreement.  Each Director Stock Option shall be evidenced
by a Director Stock Option Agreement, which shall contain such additional
provisions as may be determined by the Board.

 
8.           Stock Appreciation Rights
 
Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent
amendment.  The Committee also may award SARs to Eligible Persons independent of
any Option.  A SAR shall be subject to such terms and conditions not
inconsistent with the Plan as the Committee shall impose, including, but not
limited to, the following:
 
(a)           Vesting, Transferability and Expiration.  A SAR granted in
connection with an Option shall become exercisable, be transferable and shall
expire according to the same vesting schedule, transferability rules and
expiration provisions as the corresponding Option.  A SAR granted independent of
an Option shall become exercisable, be transferable and shall expire in
accordance with a vesting schedule, transferability rules and expiration
provisions as established by the Committee and reflected in an Award agreement.
 
(b)           Automatic exercise.  If on the last day of the Option Period (or
in the case of a SAR independent of an option, the period established by the
Committee after which the SAR shall expire), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option, and neither the SAR nor the corresponding Option has expired, such SAR
shall be deemed to have been exercised by the Participant on such last day and
the Company shall make the appropriate payment therefor.
 
(c)           Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of Stock
on the exercise date over the Strike Price.  The Company shall pay such excess
in cash, in shares of Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee.  Fractional shares shall be settled in
cash.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Method of Exercise.  A Participant may exercise a SAR at such time
or times as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised, and the date on which such SARs were awarded.
 
(e)           Expiration.  Except as otherwise provided in the case of SARs
granted in connection with Options, a SAR shall expire on a date designated by
the Committee which is not later than ten years after the Date of Grant of the
SAR.
 
9.           Restricted Stock and Restricted Stock Units
 
(a)           Award of Restricted Stock and Restricted Stock Units.
 
(i)           The Committee shall have the authority (A) to grant Restricted
Stock and Restricted Stock Units to Eligible Persons, (B) to issue or transfer
Restricted Stock to Participants, and (C) to establish terms, conditions and
restrictions applicable to such Restricted Stock and Restricted Stock Units,
including the Restricted Period, as applicable, which may differ with respect to
each grantee, the time or times at which Restricted Stock or Restricted Stock
Units shall be granted or become vested and the number of shares or units to be
covered by each grant.
 
(ii)           Each Participant granted Restricted Stock shall execute and
deliver to the Company an Award agreement with respect to the Restricted Stock
setting forth the restrictions and other terms and conditions applicable to such
Restricted Stock.  If the Committee determines that the Restricted Stock shall
be held in escrow rather than delivered to the Participant pending the release
of the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (A) an escrow agreement
satisfactory to the Committee and (B) the appropriate blank stock powers with
respect to the Restricted Stock covered by such agreement.  If a Participant
shall fail to execute an agreement evidencing an Award of Restricted Stock and,
if applicable, an escrow agreement and stock powers, the Award shall be null and
void.  Subject to the restrictions set forth in Section 9(b), the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including the right to vote such Restricted Stock.  At the
discretion of the Committee, cash dividends and stock dividends with respect to
the Restricted Stock may be either currently paid to the Participant or withheld
by the Company for the Participant’s account, and interest may be credited on
the amount of cash dividends withheld at a rate and subject to such terms as
determined by the Committee.  The cash dividends or stock dividends so withheld
by the Committee and attributable to any particular share of Restricted Stock
(and earnings thereon, if applicable) shall be distributed to the Participant
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such cash dividends, stock dividends or
earnings.
 
 
 
17

--------------------------------------------------------------------------------

 
 
(iii)           Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued and, if
it so determines, deposited together with the stock powers with an escrow agent
designated by the Committee.  If an escrow arrangement is used, the Committee
may cause the escrow agent to issue to the Participant a receipt evidencing any
stock certificate held by it, registered in the name of the Participant.
 
(iv)           The terms and conditions of a grant of Restricted Stock Units
shall be reflected in a written Award agreement.  No shares of Stock shall be
issued at the time a Restricted Stock Unit is granted, and the Company will not
be required to set aside a fund for the payment of any such Award.  At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Stock) may be credited with cash and stock dividends paid by the Company in
respect of one share of Stock (“Dividend Equivalents”).  At the discretion of
the Committee, Dividend Equivalents may be either currently paid to the
Participant or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Committee.  Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed to the Participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividends Equivalents.
 
(b)           Restrictions.
 
(i)           Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award agreement; (C) the
shares shall be subject to forfeiture to the extent provided in Section 9(d) and
the applicable Award agreement; and (D) to the extent such shares are forfeited,
the stock certificates shall be returned to the Company, and all rights of the
Participant to such shares and as a shareholder shall terminate without further
obligation on the part of the Company.
 
(ii)           Restricted Stock Units awarded to any Participant shall be
subject to (A) forfeiture until the expiration of the Restricted Period, and
satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award agreement, and to the extent such
Restricted Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (B) such other terms and conditions as may be set forth in the
applicable Award agreement.
 
(iii)           The Committee shall have the authority to remove any or all of
the restrictions on the Restricted Stock and Restricted Stock Units whenever it
may
 
 
 
18

--------------------------------------------------------------------------------

 
 
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.
 
(c)           Restricted Period.  The Restricted Period of Restricted Stock and
Restricted Stock Units shall commence on the Date of Grant and shall expire from
time to time as to that part of the Restricted Stock and Restricted Stock Units
indicated in a schedule established by the Committee in the applicable Award
agreement.
 
(d)           Delivery of Restricted Stock and Settlement of Restricted Stock
Units.  Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in Section 9(b) and the
applicable Award agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award agreement.  If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Participant’s
account with respect to such Restricted Stock and the interest thereon, if any.
 
Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one share of Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section
9(a)(iv) hereof and the interest thereon, if any; provided, however, that, if
explicitly provided in the applicable Award agreement, the Committee may, in its
sole discretion, elect to (i) pay cash or part cash and part Stock in lieu of
delivering only shares of Stock for Vested Units or (ii) delay the delivery of
Stock (or cash or part Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period.  If a cash payment is made in lieu of
delivering shares of Stock, the amount of such payment shall be equal to the
Fair Market Value of the Stock as of the date on which the Restricted Period
lapsed with respect to such Vested Unit.
 
(e)           Stock Restrictions.  Each certificate representing Restricted
Stock awarded under the Plan shall bear a legend substantially in the form of
the following until the lapse of all restrictions with respect to such Stock as
well as any other information the Company deems appropriate:
 
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Las Vegas Sands Corp. 2004 Equity Award Plan and a
Restricted Stock Purchase and Award Agreement, dated as of _____________,
between Las Vegas Sands Corp. and __________________.  A copy of such Plan and
Agreement is on file at the offices of Las Vegas Sands Corp.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.
 
(f)           Director Restricted Stock.  Notwithstanding any of this Section 9
to the contrary, on the date of each of the Company’s annual meetings of
stockholders following the initial public offering of the Common Stock, each
Non-Employee Director shall be automatically granted, without further action by
the Committee, shares of Restricted Stock having an aggregate Fair Market Value
on the Date of Grant equal to the annual cash retainer payable to the
Non-Employee Director in respect of the year commencing on the date of such
annual meeting.  All such shares of Restricted Stock granted to Non-Employee
Directors shall hereinafter be referred to as “Director Restricted Stock” and
shall contain the following provisions:
 
(i)            Restricted Period.  The Restricted Period in respect of Director
Restricted Stock shall expire on the earlier to occur of (x) the one year
anniversary of the applicable Date of Grant and (y) the date of the Company’s
annual meeting of stockholders occurring in the calendar year following the
calendar year in which the applicable Date of Grant occurs; provided, that the
Non-Employee Director continues to serve as a member of the Board through such
expiration of the Restricted Period or, if earlier, the date of the Non-Employee
Director’s death; provided, further, that Director Restricted Stock as to which
the Restricted Period has expired may not be sold or, other than as allowed
under Section 12(k), transferred by a Non-Employee Director while a member of
the Board; provided, however, that a Non-Employee Director shall be permitted to
sell that number of vested shares of Restricted Stock having an aggregate Fair
Market Value equal to the amount of federal, state and local taxes incurred by
the Participant as a result of the vesting of such shares of Restricted Stock.
 
(ii)           Forfeiture.  Except as provided in subsection (i) of this Section
9(f), if a Non-Employee Director shall cease to be a member of the Board for any
reason prior to the expiration of the Restricted Period as to any Director
Restricted Stock, such Director Restricted Stock shall be forfeited in its
entirety.
 
(iii)          Director Restricted Stock Agreement.  Each Award of Director
Restricted Stock shall be evidenced by a Director Restricted Stock Agreement,
which shall contain such additional provisions as may be determined by the
Board.
 
(iv)          Non-Employee Director Election.  Each Non-Employee Director may
elect, in accordance with procedures established by the Committee, to receive a
grant of Restricted Stock Units in lieu of each automatic annual award of shares
of Director Restricted Stock, any such grant of Restricted Stock Units to have
the same Fair Market Value, Restricted Period and other terms as the applicable
grant of Director Restricted Stock.  Notwithstanding the foregoing, any
Non-Employee Director who elects to receive Restricted Stock Units may elect the
settlement date for the Restricted Stock Units, provided that the settlement
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
date for such Restricted Stock Units shall not be earlier than the date on which
the Restricted Period lapses.
 
10.           Stock Bonus Awards
 
The Committee may issue unrestricted Stock, or other Awards denominated in
Stock, under the Plan to Eligible Persons, alone or in tandem with other Awards,
in such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine.  A Stock Bonus Award under
the Plan shall be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions.
 
11.           Performance Compensation Awards
 
(a)           General.  The Committee shall have the authority, at the time of
grant of any Award described in Sections 7 through 10 (other than Options and
Stock Appreciation Rights granted with an exercise price or grant price, as the
case may be, equal to or greater than the Fair Market Value per share of Stock
on the date of grant), to designate such Award as a Performance Compensation
Award in order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code.
 
(b)           Eligibility.  The Committee will, in its sole discretion,
designate within the first 90 days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code)
which Participants will be eligible to receive Performance Compensation Awards
in respect of such Performance Period.  However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period.  The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 11.  Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.
 
(c)           Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have full discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) that is (are) to apply to the
Company and the Performance Formula.  Within the first 90 days of a Performance
Period (or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period,
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence of this Section 11(c) and record the same in
writing.
 
(d)           Payment of Performance Compensation Awards
 
(i)           Condition to Receipt of Payment.  Unless otherwise provided in the
applicable Award agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.
 
(ii)           Limitation.  A Participant shall be eligible to receive payment
in respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) the Performance Formula
as applied against such Performance Goals determines that all or some portion of
such Participant’s Performance Award has been earned for the Performance Period.
 
(iii)           Certification.  Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance
Formula.  The Committee shall then determine the actual size of each
Participant’s Performance Compensation Award for the Performance Period and, in
so doing, may apply Negative Discretion in accordance with Section 11(d)(iv)
hereof, if and when it deems appropriate.
 
(iv)           Use of Discretion.   In determining the actual size of an
individual Performance Award for a Performance Period, the Committee may reduce
or eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate.  The Committee shall not have the discretion to (a) grant or
provide payment in respect of Performance Compensation Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained; or (b) increase a Performance Compensation Award above the maximum
amount payable under Sections 4(a) or 11(d)(vi) of the Plan.
 
(v)           Timing of Award Payments. Performance Compensation Awards granted
for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11.
 
(vi)           Maximum Award Payable.  Notwithstanding any provision contained
in this Plan to the contrary, the maximum Performance Compensation Award payable
to any one Participant under the Plan for a Performance Period is 3,000,000
shares of Stock or, in the event the Performance Compensation Award
 
 
 
22

--------------------------------------------------------------------------------

 
 
is paid in cash, the equivalent cash value thereof on the first or last day of
the Performance Period to which such Award relates, as determined by the
Committee.  Furthermore, any Performance Compensation Award that has been
deferred shall not (between the date as of which the Award is deferred and the
payment date) increase (A) with respect to Performance Compensation Award that
is payable in cash, by a measuring factor for each fiscal year greater than a
reasonable rate of interest set by the Committee or (B) with respect to a
Performance Compensation Award that is payable in shares of Stock, by an amount
greater than the appreciation of a share of Stock from the date such Award is
deferred to the payment date.
 
12.           General
 
(a)           Additional Provisions of an Award.  Awards to a Participant under
the Plan also may be subject to such other provisions (whether or not applicable
to Awards granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions to assist the Participant
in financing the purchase of Stock upon the exercise of Options (provided, that
the Committee determines that providing such financing does not violate the
Sarbanes-Oxley Act of 2002), provisions for the forfeiture of or restrictions on
resale or other disposition of shares of Stock acquired under any Award,
provisions giving the Company the right to repurchase shares of Stock acquired
under any Award in the event the Participant elects to dispose of such shares,
provisions allowing the Participant to elect to defer the receipt of payment in
respect of Awards for a specified period or until a specified event, and
provisions to comply with Federal and state securities laws and Federal and
state tax withholding requirements.  Any such provisions shall be reflected in
the applicable Award agreement.
 
(b)           Privileges of Stock Ownership.  Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of ownership
in respect of shares of Stock which are subject to Awards hereunder until such
shares have been issued to that person.
 
(c)           Government and Other Regulations.  The obligation of the Company
to grant or settle Awards in Stock shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required.  Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Stock pursuant to
an Award made or granted hereunder unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with.  The Company shall
be under no obligation to register for sale under the Securities Act any of the
shares of Stock to be offered or sold under the Plan.  If the shares of Stock
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration
 
 
 
23

--------------------------------------------------------------------------------

 
 
under the Securities Act, the Company may restrict the transfer of such shares
and may legend the Stock certificates representing such shares in such manner as
it deems advisable to ensure the availability of any such exemption.
 
(d)          Tax Withholding.
 
(i)            A Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any shares of Stock or other property deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Stock or other property) of any required
income tax withholding and payroll taxes in respect of an Award, its exercise,
or any payment or transfer under an Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.
 
(ii)           Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability (but no more than the minimum
required withholding liability) by (12) the delivery of Mature Shares owned by
the Participant having a Fair Market Value equal to such withholding liability
or (13) having the Company withhold from the number of shares of Stock otherwise
issuable pursuant to the exercise or settlement of the Award a number of shares
with a Fair Market Value equal to such withholding liability.
 
(e)          Claim to Awards and Employment Rights.  No employee of the Company
or an Affiliate, or other person, shall have any claim or right to be granted an
Award under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award.  Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.
 
(f)           Designation and Change of Beneficiary.  Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary who shall be entitled to receive the amounts payable with respect to
an Award, if any, due under the Plan upon his death.  A Participant may, from
time to time, revoke or change his beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee.  The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.
 
(g)          Payments to Persons Other Than Participants.  If the Committee
shall find that any person to whom any amount is payable under the Plan is
 
 
 
24

--------------------------------------------------------------------------------

 
 
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment.  Any such payment shall be a complete discharge
of the liability of the Committee and the Company therefor.
 
(h)          No Liability of Committee Members.  No member of the Committee
shall be personally liable by reason of any contract or other instrument
executed by such member or on his behalf in his capacity as a member of the
Committee nor for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each member of the Committee and each other
employee, officer or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or willful bad faith; provided, however, that approval of the Board
shall be required for the payment of any amount in settlement of a claim against
any such person.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
(i)           Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Nevada applicable to contracts
made and performed wholly within the State of Nevada and, to the extent
applicable, the Nevada Gaming Laws.
 
(j)            Funding.  No provision of the Plan shall require the Company, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes.  Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.
 
(k)          Nontransferability.
 
(i)           Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative.  No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be
 
 
 
25

--------------------------------------------------------------------------------

 
 
void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
 
(ii)           Notwithstanding the foregoing, subject to compliance with
applicable law, the Committee may, in its sole discretion, permit Awards other
than Incentive Stock Options to be transferred by a Participant, without
consideration, subject to such rules as the Committee may adopt consistent with
any applicable Award agreement to preserve the purposes of the Plan, to:
 
 
(A)
any person who is a “family member” of the Participant, as such term is used in
the instructions to Form S-8 (collectively, the “Immediate Family Members”);

 
 
(B)
a trust solely for the benefit of the Participant and his or her Immediate
Family Members;

 
 
(C)
a partnership or limited liability company whose only partners or shareholders
are the Participant and his or her Immediate Family Members; or

 
 
(D)
any other transferee as may be approved either (a) by the Board or the Committee
in its sole discretion, or (b) as provided in the applicable Award agreement;

 
(each transferee described in clauses (A), (B), (C)  and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.
 
(iii)           The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate, (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise, and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with
 
 
 
26

--------------------------------------------------------------------------------

 
 
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in the Plan and the applicable Award agreement.
 
(l)            Reliance on Reports.  Each member of the Committee and each
member of the Board shall be fully justified in acting or failing to act, as the
case may be, and shall not be liable for having so acted or failed to act in
good faith, in reliance upon any report made by the independent public
accountant of the Company and its Affiliates and/or any other information
furnished in connection with the Plan by any person or persons other than
himself.
 
(m)          Relationship to Other Benefits.  No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
 
(n)           Expenses.  The expenses of administering the Plan shall be borne
by the Company and Affiliates.
 
(o)           Pronouns.  Masculine pronouns and other words of masculine gender
shall refer to both men and women.
 
(p)           Titles and Headings.  The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings shall
control.
 
(q)           Termination of Employment.  Unless an applicable Award agreement
provides otherwise, for purposes of the Plan a person who transfers from
employment or service with the Company to employment or service with an
Affiliate or vice versa shall not be deemed to have terminated employment or
service with the Company or an Affiliate.
 
(r)           Severability.  If any provision of the Plan or any Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
13.           Changes in Capital Structure
 
With respect to Awards granted under the Plan and any agreements evidencing such
Awards, the maximum number of shares of Stock subject to all Awards stated in
Section 5(a) and the maximum number of shares of Stock with respect to which any
one person may be granted Awards during any period stated in Sections 5(d) or
 
 
 
27

--------------------------------------------------------------------------------

 
 
11(d)(vi), the Committee shall make an equitable adjustment or substitution, in
order to prevent substantial enlargement or dilution of a Participant’s rights
in a manner consistent with the purposes of the Plan, as to the number, price or
kind of a share of Stock or other consideration subject to such Awards or as
otherwise determined by the Committee to be equitable (i) in the event of
changes in the outstanding Stock or in the capital structure of the Company by
reason of stock or extraordinary cash dividends, stock splits, reverse stock
splits, recapitalization, reorganizations, mergers, consolidations,
combinations, exchanges, or other relevant changes in capitalization occurring
after the Date of Grant of any such Award or (ii) in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Participants, or which otherwise warrants equitable adjustment
because it interferes with the intended operation of the Plan; provided,
however, that the manner of any such equitable adjustment shall be determined by
the Committee in its sole discretion.  Any adjustment in Incentive Stock Options
under this Section 13 shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 13 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act.  Further, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
the Company to be denied a tax deduction on account of Section 162(m) of the
Code.  The Company shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.
 
Notwithstanding the above, in the event of any of the following:
 
A.           The Company is merged or consolidated with another corporation or
entity and, in connection therewith, consideration is received by shareholders
of the Company in a form other than stock or other equity interests of the
surviving entity;
 
B.           All or substantially all of the assets of the Company are acquired
by another person;
 
C.           The reorganization or liquidation of the Company; or
 
D.           The Company shall enter into a written agreement to undergo an
event described in clauses A, B or C above,
 
then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and cause the
holders thereof to be paid, in cash or stock, or any combination thereof, the
value of such Awards based upon the price per share of Stock received or to be
received by other shareholders of the Company in the event.  The terms of this
Section 13 may be varied by the Committee in any particular Award agreement.
 
 
 
28

--------------------------------------------------------------------------------

 
 
14.           Effect of Change in Control
 
(a)           Except to the extent provided in a particular Award agreement:
 
(i)           In the event of a Change in Control, notwithstanding any provision
of the Plan or any applicable Award agreement to the contrary, the Committee may
in its discretion provide that all Options and SARs shall become immediately
exercisable with respect to 100 percent of the shares subject to such Option or
SAR, and/or that the Restricted Period shall expire immediately with respect to
100 percent of such shares of Restricted Stock or Restricted Stock Units
(including a waiver of any applicable Performance Goals).  To the extent
practicable, such acceleration of exercisability and expiration of the
Restricted Period (as applicable) shall occur in a manner and at a time which
allows affected Participants the ability to participate in the Change in Control
transaction with respect to the Stock subject to their Awards.
 
(ii)           In the event of a Change in Control, all incomplete Performance
Periods in effect on the date the Change in Control occurs shall end on the date
of such change, and the Committee shall (A) determine the extent to which
Performance Goals with respect to each such Award Period have been met based
upon such audited or unaudited financial information then available as it deems
relevant, (B) cause to be paid to each Participant partial or full Awards with
respect to Performance Goals for each such Award Period based upon the
Committee’s determination of the degree of attainment of Performance Goals, and
(C) cause all previously deferred Awards to be settled in full as soon as
possible.
 
(b)           In addition, in the event of a Change in Control, the Committee
may in its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Stock received or to be received by other shareholders of the
Company in the event.
 
(c)           The obligations of the Company under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.  The Company agrees that it will make appropriate
provisions for the preservation of Participants’ rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
 
15.           Nonexclusivity of the Plan
 
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.
 
 
 
29

--------------------------------------------------------------------------------

 
 
16.           Amendments and Termination
 
(a)           Amendment and Termination of the Plan.  The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that no such amendment, alteration, suspension, discontinuation
or termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including as necessary to comply with any applicable stock exchange
listing requirement or to prevent the Company from being denied a tax deduction
on account of Section 162(m) of the Code); and provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
impair the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary.  The termination date of the
Plan, following which no Awards may be granted hereunder, is December 14, 2019;
provided, that such termination shall not affect Awards then outstanding, and
the terms and conditions of the Plan shall continue to apply to such Awards.
 
(b)           Amendment of Award Agreements.  The Committee may, to the extent
consistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Option theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary; and provided,
further, that, without stockholder approval, (i) no amendment or modification
may reduce the Option Price of any Option and (ii) the Committee may not cancel
any outstanding Option and replace it with a new Option (with a lower Option
Price) in a manner which would either (A) be reportable on the Company’s proxy
statement as Options which have been “repriced” (as such term is used in Item
402 of Regulation S-K promulgated under the Exchange Act), or (B) result in any
Option being accounted for under the “variable” method for financial statement
reporting purposes.
 
(c)           Section 162(m) Approval.  If so determined by the Committee, (i)
the Plan shall be approved by the stockholders of the Company no later than the
first meeting of stockholders at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Company’s initial public offering occurs, and (ii) the provisions of the
Plan regarding Performance Compensation Awards shall be disclosed to and
reapproved by stockholders of the Company no later than the first stockholder
meeting that occurs in the fifth year following the year that stockholders
previously approved such provisions following the Company’s initial public
offering, in each case in order for certain Awards granted after such time to be
exempt from the deduction limitations of Section 162(m) of the Code.  Nothing in
this Section 16(c), however, shall affect the validity of Awards granted after
such time if such stockholder approval has not been obtained.
 
 
 30

--------------------------------------------------------------------------------